
	
		II
		112th CONGRESS
		2d Session
		S. 3631
		IN THE SENATE OF THE UNITED STATES
		
			November 15, 2012
			Ms. Klobuchar (for
			 herself and Mr. Graham) introduced the
			 following bill; which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To prohibit and deter the theft of metal, and for other
		  purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Metal Theft Prevention Act of
			 2012.
		2.DefinitionsIn this Act—
			(1)the term
			 critical infrastructure has the meaning given the term in section
			 1016(e) of the Uniting and Strengthening America by Providing Appropriate Tools
			 Required to Intercept and Obstruct Terrorism (USA PATRIOT ACT) Act of 2001 (42
			 U.S.C. 5195c(e));
			(2)the term
			 specified metal means metal that—
				(A)(i)is marked with the
			 name, logo, or initials of a city, county, State, or Federal government entity,
			 a railroad, an electric, gas, or water company, a telephone company, a cable
			 company, a retail establishment, or a public utility; or
					(ii)has been altered in such a manner
			 that a recycling agent would have a reasonable basis to believe that such
			 alteration was made for the purpose of removing, concealing, or obliterating a
			 name, logo, or initials described in clause (i) through burning or cutting of
			 wire sheathing or other means; or
					(B)is part
			 of—
					(i)a
			 street light pole or fixture;
					(ii)a
			 road or bridge guard rail;
					(iii)a
			 highway or street sign;
					(iv)a
			 water meter cover;
					(v)a
			 storm water grate;
					(vi)unused or
			 undamaged building construction or utility material;
					(vii)a
			 historical marker;
					(viii)a grave marker
			 or cemetery urn;
					(ix)a
			 utility access cover; or
					(x)a
			 container used to transport or store beer with a capacity of 7.75 gallons or
			 more;
					(C)is a wire or
			 cable commonly used by communications and electrical utilities; or
				(D)is copper,
			 aluminum, and other metal (including any metal combined with other materials)
			 that is valuable for recycling or reuse as raw metal, except for aluminum cans;
			 and
				(3)the term
			 recycling agent means any person engaged in the business of
			 purchasing specified metal for reuse or recycling, without regard to whether
			 that person is engaged in the business of recycling or otherwise processing the
			 purchased specified metal for reuse.
			3.Theft of
			 specified metal
			(a)OffenseIt shall be unlawful to steal specified
			 metal—
				(1)being used in or affecting interstate or
			 foreign commerce; and
				(2)the theft of which harms critical
			 infrastructure, including metal used as part of an electrical substation, power
			 line, cellular tower, telephone land line, highway equipment and facilities,
			 railroad equipment and facilities, water well, reservoir, or sewage
			 line.
				(b)PenaltyAny person who commits an offense described
			 in subsection (a) shall be fined under title 18, United States Code, imprisoned
			 not more than 10 years, or both.
			4.Documentation of
			 ownership or authority to sell
			(a)Offenses
				(1)In
			 generalExcept as provided in paragraph (2), it shall be unlawful
			 for a recycling agent to purchase specified metal described in subparagraph (A)
			 or (B) of section 2(2), unless—
					(A)the seller, at
			 the time of the transaction, provides documentation of ownership of, or other
			 proof of the authority of the seller to sell, the specified metal; and
					(B)there is a
			 reasonable basis to believe that the documentation or other proof of authority
			 provided under subparagraph (A) is valid.
					(2)ExceptionParagraph
			 (1) shall not apply to a recycling agent that is subject to a State or local
			 law that sets forth a requirement on recycling agents to obtain documentation
			 of ownership or proof of authority to sell specified metal before purchasing
			 specified metal.
				(3)Responsibility
			 of recycling agentA recycling agent is not required to
			 independently verify the validity of the documentation or other proof of
			 authority described in paragraph (1).
				(4)Purchase of
			 stolen metalIt shall be unlawful for a recycling agent to
			 purchase any specified metal that the recycling agent knows, or has a
			 reasonable basis to believe, to be stolen.
				(b)Civil
			 penaltyA person who knowingly violates subsection (a) shall be
			 subject to a civil penalty of not more than $10,000 for each violation.
			5.Transaction
			 requirements
			(a)Recording
			 requirements
				(1)In
			 generalExcept as provided in paragraph (2), a recycling agent
			 shall maintain a written or electronic record of each purchase of specified
			 metal.
				(2)ExceptionParagraph
			 (1) shall not apply to a recycling agent that is subject to a State or local
			 law that sets forth recording requirements that are substantially similar to
			 the requirements described in paragraph (3) for the purchase of specified
			 metal.
				(3)ContentsA
			 record under paragraph (1) shall include—
					(A)the name and
			 address of the recycling agent; and
					(B)for each purchase
			 of specified metal—
						(i)the
			 date of the transaction;
						(ii)a description of
			 the specified metal purchased using widely used and accepted industry
			 terminology;
						(iii)the amount paid
			 by the recycling agent;
						(iv)the name and
			 address of the person to which the payment was made;
						(v)the
			 name of the person delivering the specified metal to the recycling agent,
			 including a distinctive number from a Federal or State government-issued photo
			 identification card and a description of the type of the identification;
			 and
						(vi)the license
			 plate number and State-of-issue, make, and model, if available, of the vehicle
			 used to deliver the specified metal to the recycling agent.
						(4)Repeat
			 sellersA recycling agent may comply with the requirements of
			 this subsection with respect to a purchase of specified metal from a person
			 from which the recycling agent has previously purchased specified metal
			 by—
					(A)reference to the
			 existing record relating to the seller; and
					(B)recording any
			 information for the transaction that is different from the record relating to
			 the previous purchase from that person.
					(5)Record
			 retention periodA recycling agent shall maintain any record
			 required under this subsection for not less than 2 years after the date of the
			 transaction to which the record relates.
				(6)Confidentiality
					(A)Recycling
			 agentsA recycling agent cannot be required to provide any
			 information collected or retained under this subsection to any person other
			 than a law enforcement agency with jurisdiction over the recycling agent,
			 unless acting pursuant a court order.
					(B)Other
			 personsAny person other than a recycling agent who receives
			 information collected or retained under this subsection from a recycling agent
			 may not provide such information to any person other than a law enforcement
			 agency with jurisdiction over the recycling agent, unless acting pursuant a
			 court order.
					(b)Purchases in
			 excess of $100
				(1)In
			 generalExcept as provided in paragraph (2), a recycling agent
			 may not pay cash for a single purchase of specified metal of more than $100.
			 For purposes of this paragraph, more than 1 purchase in any 48-hour period from
			 the same seller shall be considered to be a single purchase.
				(2)ExceptionParagraph
			 (1) shall not apply to a recycling agent that is subject to a State or local
			 law that sets forth a maximum amount for cash payments for the purchase of
			 specified metal.
				(3)Payment
			 method
					(A)Occasional
			 sellersExcept as provided in subparagraph (B), for any purchase
			 of specified metal of more than $100 a recycling agent shall make payment by
			 check that—
						(i)is
			 payable to the seller; and
						(ii)includes the
			 name and address of the seller.
						(B)Established
			 commercial transactionsA recycling agent may make payments for a
			 purchase of specified metal of more than $100 from a governmental or commercial
			 supplier of specified metal with which the recycling agent has an established
			 commercial relationship by electronic funds transfer or other established
			 commercial transaction payment method through a commercial bank if the
			 recycling agent maintains a written record of the payment that identifies the
			 seller, the amount paid, and the date of the purchase.
					(c)Civil
			 penaltyA person who knowingly violates subsection (a) or (b)
			 shall be subject to a civil penalty of not more than $10,000 for each
			 violation.
			6.Enforcement by
			 Attorney GeneralThe Attorney
			 General may bring an enforcement action in an appropriate United States
			 district court against any person that engages in conduct that violates this
			 Act.
		7.Enforcement by
			 State attorneys general
			(a)In
			 generalAn attorney general or equivalent regulator of a State
			 may bring a civil action in the name of the State, as parens patriae on behalf
			 of natural persons residing in the State, in any district court of the United
			 States or other competent court having jurisdiction over the defendant, to
			 secure monetary or equitable relief for a violation of this Act.
			(b)Notice
			 requiredNot later than 30 days before the date on which an
			 action under subsection (a) is filed, the attorney general or equivalent
			 regulator of the State involved shall provide to the Attorney General—
				(1)written notice of
			 the action; and
				(2)a copy of the
			 complaint for the action.
				(c)Attorney
			 general actionUpon receiving notice under subsection (b), the
			 Attorney General shall have the right—
				(1)to intervene in
			 the action;
				(2)upon so
			 intervening, to be heard on all matters arising therein;
				(3)to remove the
			 action to an appropriate district court of the United States; and
				(4)to file petitions
			 for appeal.
				(d)Pending Federal
			 proceedingsIf a civil action has been instituted by the Attorney
			 General for a violation of this Act, no State may, during the pendency of the
			 action instituted by the Attorney General, institute a civil action under this
			 Act against any defendant named in the complaint in the civil action for any
			 violation alleged in the complaint.
			(e)ConstructionFor
			 purposes of bringing a civil action under subsection (a), nothing in this
			 section regarding notification shall be construed to prevent the attorney
			 general or equivalent regulator of the State from exercising any powers
			 conferred under the laws of that State to—
				(1)conduct
			 investigations;
				(2)administer oaths
			 or affirmations; or
				(3)compel the
			 attendance of witnesses or the production of documentary and other
			 evidence.
				8.Directive to
			 sentencing commission
			(a)In
			 generalPursuant to its authority under section 994 of title 28,
			 United States Code, and in accordance with this section, the United States
			 Sentencing Commission, shall review and, if appropriate, amend the Federal
			 Sentencing Guidelines and policy statements applicable to a person convicted of
			 a criminal violation of section 3 of this Act or any other Federal criminal law
			 based on the theft of specified metal by such person.
			(b)ConsiderationsIn
			 carrying out this section, the Sentencing Commission shall—
				(1)ensure that the
			 sentencing guidelines and policy statements reflect the—
					(A)serious nature of
			 the theft of specified metal; and
					(B)need for an
			 effective deterrent and appropriate punishment to prevent such theft;
					(2)consider the
			 extent to which the guidelines and policy statements appropriately account
			 for—
					(A)the potential and
			 actual harm to the public from the offense, including any damage to critical
			 infrastructure;
					(B)the amount of
			 loss, or the costs associated with replacement or repair, attributable to the
			 offense;
					(C)the level of
			 sophistication and planning involved in the offense; and
					(D)whether the
			 offense was intended to or had the effect of creating a threat to public health
			 or safety, injury to another person, or death;
					(3)account for any
			 additional aggravating or mitigating circumstances that may justify exceptions
			 to the generally applicable sentencing ranges;
				(4)assure reasonable
			 consistency with other relevant directives and with other sentencing guidelines
			 and policy statements; and
				(5)assure that the
			 sentencing guidelines and policy statements adequately meet the purposes of
			 sentencing as set forth in section 3553(a)(2) of title 18, United States
			 Code.
				9.State and local
			 law not preemptedNothing in
			 this Act shall be construed to preempt any State or local law regulating the
			 sale or purchase of specified metal.
		10.Effective
			 dateThis Act shall take
			 effect 180 days after the date of enactment of this Act.
		
